Citation Nr: 1530457	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  14-44 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a rating in excess of 30 percent for chronic posttraumatic epiphysitis of the thoracolumbar spine.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed



INTRODUCTION

The Veteran served on active duty from December 1955 to December 1958.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In June 2014, the Board remanded this claim for issuance of a statement of the case in accordance with Manlincon v. West, 12 Vet. App. 238, 240 (1999).  A statement of the case was issued in November 2014, thereby complying with the June 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Thereafter, the Veteran perfected an appeal of such issue.

The appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

For reasons discussed below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

While the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. 
§ 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

At the outset, the Board notes that a large number of VA treatment records are not associated with the record.  Indeed, while the evidentiary record contains VA treatment records dated from April 2004 to May 2007 and from August 2014 to June 2015, there are no records dated from May 2007 to August 2014 and no indication that no relevant records exist for this time period.  In this regard, the Board notes that the available treatment records are from the VA Medical Center in White River Junction, Vermont, but, during a May 2014 hearing (which was conducted in conjunction with another claim), the Veteran testified that he receives all of his treatment from the VAMC located in Jamaica Plain, Massachusetts.  See May 2014 hearing transcript, pp. 3, 9.  

VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The outstanding VA treatment records may contain information and evidence relevant to the increased rating claim on appeal.  Therefore, the Board finds that a remand is needed in order to obtain all outstanding VA treatment records, specifically those dated from May 2007 to August 2014.

Additionally, the Board finds a new VA examination that identifies all manifestations and conditions associated with the Veteran's service-connected thoracolumbar spine disability is necessary to decide the claim.  

During the most recent VA examination in September 2013, the examiner noted that, other than mild radiculopathy affecting the bilateral lower extremities, the Veteran did not have any neurologic abnormalities associated with his thoracolumbar spine disability, including bladder or bowel problems.  The September 2013 VA examiner also noted the Veteran did not have any scars associated with his thoracolumbar spine disability and further stated that there was no functional loss or impairment of the thoracolumbar spine.  

Despite the foregoing, a May 2004 VA treatment record reflects that the Veteran was diagnosed with erectile dysfunction after reporting having difficulty maintaining an erection, and the February 2007 VA examination report reflects the Veteran reported having urinary frequency "less than one hour."  Additionally, during the May 2004 and December 2005 VA examinations, the examiners noted the Veteran had a long, vertical scar on his back from T4 to L3, which measured 16 centimeters long.  Finally, while the September 2013 VA examiner stated there was no functional loss or impairment of the thoracolumbar spine, he later noted that the Veteran had decreased, painful range of motion in all planes of excursion tested, as well as decreased muscle movement in hip flexion, knee extension, ankle plantar and dorsiflexion, and great toe extension.  

The evidence noted above raises a question as to whether the Veteran's thoracolumbar spine disability is manifested by erectile dysfunction, urinary frequency, a scar, and functional loss/impairment, and the Board notes that the evidence of record, particularly the most recent September 2013 VA examination, does not reconcile these findings.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one).  

Therefore, the Board finds a remand is necessary in order to obtain a new VA examination that evaluates and identifies all aspects of the Veteran's thoracolumbar spine disability under all applicable criteria.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records from the VA Medical Centers in White River Junction, Vermont, and Jamaica Plain, Massachusetts, and their inclusive clinics, dated from May 2007 to August 2014, and from June 2015 to the present. 

All reasonable attempts should be made to obtain the identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.	After all outstanding treatment records have been associated with the claims file, the Veteran should be scheduled for an appropriate VA examination so as to determine the current level of severity of his thoracolumbar spine disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.  

The examiner should describe the nature and severity of all manifestations of the disability to include any associated objective neurologic abnormalities, including, but not limited to, erectile dysfunction, bladder or bowel dysfunction, and radiculopathy affecting the lower extremities.  In determining whether there is a neurologic abnormality of the lower extremities, the examiner should note that the Veteran is currently in receipt of compensation for left L5 radiculopathy only.  The examiner should also address whether the decreased muscle movement in the Veteran's lower extremities is a manifestation of his lower extremity radiculopathy.  

The examiner should also describe the nature and severity of any scars associated with the thoracolumbar spine disability.  

In reaching any conclusion, the examiner should consider the medical evidence showing complaints of erectile dysfunction, urinary frequency, as well as the objective evidence of a scar located on the mid to lower back and mild radiculopathy affecting the right lower extremity.  

The examiner should also state whether the Veteran has intervertebral disc syndrome (IVDS).  If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months.  Note: for VA purposes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The examiner should also comment on the functional impact that the Veteran's thoracolumbar spine disability has on his daily life and employability, including whether, and to what extent, the Veteran likely experiences functional loss/impairment due to pain or any other symptoms during flare-ups and/or with repeated use.

3.	After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




